IN THE DISTRICT COURT OF APPEAL
                                     FIRST DISTRICT, STATE OF FLORIDA

HOLLY SUZANNE CREWS,                 NOT FINAL UNTIL TIME EXPIRES TO
                                     FILE MOTION FOR REHEARING AND
      Appellant,                     DISPOSITION THEREOF IF FILED

v.                                   CASE NO. 1D15-0266

STATE OF FLORIDA,

      Appellee.

_____________________________/

Opinion filed May 5, 2015.

An appeal from an order of the Circuit Court for Bay County.
Michael C. Overstreet, Judge.

Holly Suzanne Crews, pro se, Appellant.

Pamela Jo Bondi, Attorney General, Tallahasee.




PER CURIAM.

      AFFIRMED.

WOLF, ROWE, and SWANSON, JJ., CONCUR.